Citation Nr: 1125408	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for drug addiction.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression


REPRESENTATION

New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the benefits sought on appeal.

A December 2007 rating decision denied entitlement to service connection for back and knee disorders, and posttraumatic stress disorder (PTSD), and the Veteran appealed the decision.  A March 2008 RO letter informed the Veteran that his letter was unclear as to what he was appealing, and asked him to clarify his notice of disagreement.  See 38 C.F.R. § 19.26(b) (2010).  There is no record of a response from the Veteran within the applicable time period.  See 38 C.F.R. § 20.302(a) (2010).  The Veteran's "response" was in fact the filing of his current claim.  Hence, the December 2007 rating decision is not before the Board and will not be addressed in the decision below, except by reference.

The issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates no current diagnosis of drug addiction or other drug symptomatology that is related to an in-service disease or injury, or to a service-connected disability.

2.  The preponderance of the probative evidence indicates no current diagnosis of depression or any acquired mental disorder that is related to an in-service disease or injury, or to a service-connected disability.

CONCLUSIONS OF LAW

1.  Drug addiction was not incurred in the Line of Duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.301, 3.159, 3.303 (2010).

2.  A psychiatric disorder was not incurred or aggravated in-service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in May 2008 and March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant  See 38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Board notes that there was no VA examination prior to issuance of the May 2009 rating decision but finds no failure to assist the Veteran.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that: 1) the claimant has a current disability or signs and symptoms of a current disability; 2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, 3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold for the duty to get an examination is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Private records reflect the Veteran completed a nine-month substance abuse rehabilitation program in March 2005.  They also indicate that, while the Veteran exhibited signs of depression at admission, the Axis I diagnoses were alcohol and cocaine dependence.  VA outpatient records do not list alcohol/cocaine dependence or an acquired mental disorder, to include depression, among the Veteran's problem areas.  The Board finds no evidence, to include the Veteran's assertions, that may suggest a tentative link between either disorder and service.  Further, the Board finds the information currently in the claims file is sufficient to decide the claim.

As concerns the second McLendon element the Veteran is competent to provide probative evidence as to his experiences in active service and any injury or disease he may have incurred or contracted during his active service.  See 38 C.F.R. § 3.159(a)(2).  The fatal deficiency, however, is that the Veteran has described and rationalized personal conduct during his active service that was contrary to both law and Army regulations.  Hence, the Board finds that neither of the criteria that would trigger an examination are shown by the evidence.  The Board also notes that the RO arranged a VA examination for the Veteran in October 2007, but he failed to report.  Consequently, there was no failure to assist him.  See 38 C.F.R. § 3.159(c)(4).

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

There are no notations in the service treatment records that are related to complaints or treatment for symptoms suggestive of an acquired mental disorder.  The Veteran noted in Block 73 of the July 1972 Report Of Medical Examination For Separation that he was in good health.  The examination report reflects that the Veteran was clinically evaluated as psychiatrically normal, and was fit for separation in July 1972.

As noted earlier, June 2004 records of a private facility note the Veteran reported a 17-year history of smoking cocaine and drinking hard liquor.  The intake notes indicate the Veteran reported a prior medical history that included depression, and the screener's initial diagnostic impressions included depression.  Yet, as noted earlier, the admitting psychiatrist did not diagnose depression with the Veteran's Axis I diagnoses of alcohol and cocaine dependence.  The Board assigns greater weight to the findings of the examining psychiatrist over those of the examining physician because the former had greater training in the field of mental illnesses.

February 2008 correspondence from the rehabilitation entity noted the Veteran completed the nine-month program without incident in March 2005, and that after graduation the Veteran opted to manage one of the entity's thrift shops.  The Veteran was paid via stipend and commissions, and he worked there until July 2006.  The official noted the Veteran continued to perform his duties well after graduation and complimented the Veteran for providing two weeks notice prior to his departure.  At the time of the Veteran's departure he had been sober for over two years.

The preponderance of the evidence of record shows that there is no currently diagnosed acquired mental disorder, which is the first requirement for service connection to attach.  38 C.F.R. § 3.303.  There also is no evidence of alcohol or cocaine dependence, either at the time VA received the Veteran's claim or at any time thereafter.  Id.  The vast majority of the Veteran's written submissions speak to his desire for reparations for his Vietnam experiences, and how the military was responsible for failing to properly prepare him for service.  In any event, the state of drug addiction standing alone, is not a disease or injury as defined by applicable legislation.  See 38 C.F.R. § 3.301; see also VAOPGCPREC No. 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC No. 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).  As noted above, a December 2007 rating decision denied entitlement to service connection for posttraumatic stress disorder, and there is no competent evidence that the appellant has suffered from posttraumatic stress disorder since he filed his 2007 claim.  

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claims,  38 C.F.R. §§ 3.301, 3.303.  The benefits sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for drug addiction is denied.

Entitlement to service connection for an acquired psychiatric disorder to include depression is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


